EXHIBIT 99.1 INTRONIC SOLUTIONS GROUP, LLC FINANCIAL STATEMENTS, AND AUDITOR’S REPORT FOR THE YEAR ENDED DECEMBER 31, 2009 Ong & Company certified public accountants INDEPENDENT AUDITOR’S REPORT To the Board of Directors Intronic Solutions Group, LLC Overland Park, KS We have audited the statement of financial condition of Intronic Solutions Group, LLC as of December 31, 2009, and the related statements of income,retained earnings and cash flows for the year then ended in accordance with Generally Accepted Auditing Standards issued by the American Institute of Certified Public Accountants.All information included in these financial statements is the representation of the management of Intronic Solutions Group, LLC.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of Intronic Solutions Group, LLC as of December 31, 2009, and the results of its operations and cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. ONG & COMPANY April 20, 2010 Corporate Woods, Building 32 · 9225 Indian Creek Parkway, Suite 100 · Overland Park, Kansas 66210 · www.OngAndCompany.com INTRONIC SOLUTIONS GROUP, LLC BALANCE SHEET As of December 31, 2009 ASSETS Current Assets Cash $ Accounts Receivable (Note 2) Due from Members Total Current Assets Property and Equipment (Note 3) Other Assets Intangible Assets (Note 4) Total Assets $ LIABILITIES AND MEMBER'S EQUITY Current Liabilities Accounts payable-credit cards $ Lines of Credit (Note 5) Current portion of long-term debt (Note 6) Other current liabilities Total Current Liabilities Long-Term Debt, Less Current Portion (Note 6) Members' Equity (Accumulated Deficit) ) Total Liabilities and Equity $ See accompanying notes and independent auditor’s report. INTRONIC SOLUTIONS GROUP, LLC STATEMENT OF INCOME AND MEMBERS’ EQUITY For the Year Ended December 31, 2009 Contract Revenues Earned $ Cost of Revenues Earned ) Gross Profit Expenses General & Administrative Salaries & Wages Payroll Taxes Equipment Leasing Bank Service Charges Vehicle Lease Expense Vehicle Expense, Other Dues & Subscriptions Insurance Marketing Meals & Entertainment Office Supplies Professional Fees Telephone Travel Amortization Depreciation Other General & Admin Expense Income from Operations ) Other Income (Expense) Interest expense ) ) Net Income (Loss) $ ) MEMBERS' EQUITY (Accumulated Deficit) Balance at January 1, 2009 $ Net Income (Loss) ) Balance at December 31, 2009 $ ) See accompanying notes and independent auditor’s report. INTRONIC SOLUTIONS GROUP, LLC STATEMENT OF CASH FLOWS For the Year Ended December 31, 2009 Cash Flows from Operating Activities Net Income (Loss) $ ) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization Accounts receivable decrease Accounts payable increase Other liabilities decrease ) Net cash provided by operating activities ) Cash Flows from Investing Activities Purchase of property and equipment ) Net cash used in investing activities ) Cash Flows from Financing Activities Borrowings on lines-of-credit debt Repayments of long-term debt ) Advances to members ) Net cash provided by financing activities Net Increase in Cash ) Cash - January 1, 2009 Cash - December 31, 2009 $ Supplemental Disclosures: Interest Paid $ See accompanying notes and independent auditor’s report. INTRONIC SOLUTIONS GROUP, LLC NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2009 NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Business Activity Intronic Solutions Group, LLC (the Company) is engaged in the business of supplying skilled temporary personnel to clients requiring temporary information technology personnel for short term commitments or permanent hire positions. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results may differ from these estimates. Revenue and Cost Recognition The Company recognizes revenues as they are earned under the accrual method of accounting. Costs related to revenue production are recognized in the period in which they are incurred. Selling, general and administrative costs are charged to expense as incurred.Provisions for estimated losses on receivables are provided for on an annual basis. Accounts Receivable Receivables are recorded when invoices are issued and are presented in the balance sheet net of the allowance for doubtful accounts.Receivables are written off when they are determined to be uncollectible.The allowance for doubtful accounts is estimated based on the Company’s historical losses, the existing economic conditions and the financial stability of its customers. Depreciation Depreciation is provided principally on the straight-line method over the estimated useful lives of the assets, which are generally from five to forty years. NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Amortization Amortization is provided on the straight-line method over fifteen years. Income Taxes The Company’s members have elected to be taxed as an S Corporation in which earnings and losses of the Company are included in the personal returns of the members.As a result, no provision for federal income taxes is included in the accompanying financial statements. NOTE 2 – ACCOUNTS RECEIVABLE Accounts Receivable is presented in the balance sheet net of the allowance for doubtful accounts.As of December 31, 2009, the allowance for doubtful accounts was $0. NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment at December 31, 2009 consists of: Buildings $ Improvements Furniture and fixtures Machinery and equipment Less: Accumulated depreciation $ Depreciation expense for 2009 $ NOTE 4 – INTANGIBLE ASSETS Intangible Assets at December 31, 2009 consists of: Loan Fees $ Less: Accumulated amortization $ Amortization expense for 2009 $ NOTE 5 – LINES OF CREDIT The Company maintained a two separate lines-of-credit.Each line renews annually, with the United Bank of Kansas note renewing in January and the US Bank note renewing in November.The credit lines are personally guaranteed by the members. Lines of Credit at December 31, 2009, were comprised of: Limit Balance United Bank of Kansas, 5.25% interest rate (variable) $ $ US Bank, 5.25% interest rate (variable) $ $ NOTE 6 – LONG-TERM DEBT Long-term debt at December 31, 2009 consists of the following: Note payable at 0%, due on demand from private investor $ Commercial loan payable $263 per month including interest at 6.53%, collateralized by property and guaranteed by members, maturing March 2033 Mortgage payable $1,179 per month including interest at 6.53%, collateralized by property and guaranteed by members, maturing March 2031 Less: Current maturities $ NOTE 6 – LONG-TERM DEBT (Continued) Maturities of long-term debt are as follows: Year Ending December 31 Amount $ Thereafter $ NOTE 7 – CONCENTRATIONS OF CREDIT RISK The Company maintains cash balances at a single financial institution as of December 31, 2009.Accounts at the institution are insured by the Federal Deposit Insurance Corporation up to $250,000 for 2009.At various times during the year, the balances the bank accounts exceed the insured limit.The uninsured balance in all accounts was $0 at December 31, 2009. NOTE 8 – MAJOR CUSTOMERS The Company receives revenues from a variety of customers in a variety of industries.More than 74% of the revenues for 2009 were received from eight clients.During 2009, $1,424,590, or 36.8% of the annual revenues were from two clients, with 24.1%, or $933,380, received from the largest client. INTRONIC SOLUTIONS GROUP, LLC FINANCIAL STATEMENTS, SUPPLEMENTARY INFORMATION, AND ACCOUNTANT’S REPORT FOR THE THREE MONTHS ENDED MARCH 31, 2010 Ong & Company certified public accountants INDEPENDENT AUDITOR’S REPORT To the Board of Directors Intronic Solutions Group, LLC Overland Park, KS We have reviewed the accompanying balance sheet of Intronic Solutions Group, LLC as of March 31, 2010, and the related statements of income, member’s equity and cash flows for the three months then ended, in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants.All information included in these financial statements is the representation of the management of Intronic Solutions Group, LLC. A review consists primarily of inquiries of Company personnel and analytical procedures applied to financial data.It is substantially less in scope than an audit in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we don’t express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements in order for them to be in conformity with generally accepted accounting principles. Our review was made for the purpose of expressing limited assurance that there are no material modifications that should be made to the financial statements in order for them to be in conformity with generally accepted accounting principles.The information included in the accompanying Schedules I is presented only for supplementary analysis purposes.Such information has been subjected to the inquiry and analytical procedures applied in the review of the basic financial statements, and we are not aware of any material modifications that should be made thereto. ONG & COMPANY June 28, 2010 Corporate Woods, Building 32 · 9225 Indian Creek Parkway, Suite 100 · Overland Park, Kansas 66210 · www.OngAndCompany.com ASSETS Current Assets Cash $ Accounts receivables (Note 2) Due from Members Total Current Assets Property, Plant, and Equipment, Net (Note 3) Other Assets Intangible Assets (Note 4) Total Assets $ LIABILITIES AND MEMBER'S EQUITY Current Liabilities Credit Card Financing $ Lines of Credit (Note 5) Current portion of long-term debt (Note 6) Other Current Liabilities Total Current Liabilities Long-Term Debt, Less Current Portion (Note 6) Member's Equity (Accumulated Deficit) ) Total Liabilities & Equity $ Contract Revenues Earned $ Cost of Revenues Earned ) Gross Profit Expenses: General and administrative Salaries & Wages Payroll Taxes Equipment Leasing Bank Service Charges Vehicle Lease Expense Vehicle Expense, Other Dues & Subscriptions Insurance Marketing Meals & Entertainment Office Supplies Professional Fees Telephone Travel Amortization 94 Depreciation Other General & Admin Expense Total Expenses Income (Loss) from Operations Other Income (Expenses) Interest expense ) Total Other Income (Expenses) ) Net Income (Loss) $ MEMBER'S EQUITY (Accumulated Deficit) Balance at December 31, 2009 ) Net Income (Loss) Balance at March 31, 2010 $ ) Cash Flows from Operating Activities Net Income (Loss) $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization 94 (Increase) decrease in: Accounts receivable ) Increase (decrease) in: Credit cards payable Accrued expenses Net cash provided by operating activities Cash Flows from Investing Activities Purchases of property and equipment ) Net cash used in investing activities ) Cash Flows from Financing Activities Payments on lines-of-credit debt ) Payments on long-term debt ) Net cash used in financing activities ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Year Cash and Cash Equivalents at End of Year $ Supplemental Disclosures: Cash paid during the year for: Income taxes $
